United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3971
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Donarius Kincaid,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 23, 2010
                                Filed: October 8, 2010
                                 ___________

Before RILEY, Chief Judge, MURPHY and MELLOY, Circuit Judges.
                              ___________

PER CURIAM.

      Donarius Kincaid pleaded guilty to one count of possessing an unregistered
sawed-off shotgun, in violation of 26 U.S.C. §§ 5845(a), 5861(d), and 5871. At
sentencing, the district court1 determined that Kincaid had committed two prior
"crimes of violence." U.S. Sentencing Guidelines Manual § 4B1.2(a). Thus, in its
application of the U.S. Sentencing Guidelines, the district court determined that the
appropriate base offense level was twenty-six. U.S.S.G. § 2K2.1(a)(1). After


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
considering Kincaid's criminal history and adjusting the offense level to twenty-five,
the district court imposed a sentence of 120 months' imprisonment, which was within
the advisory guideline sentencing range.

       The only issue on appeal is whether Kincaid's 2005 conviction for interference
with official acts causing bodily injury, in violation of Iowa Code § 719.1(1), is a
crime of violence. The district court ruled that it was. We recently held in United
States v. Malloy that a conviction for interference with official acts causing bodily
injury in violation of section 719.1(1) is a crime of violence pursuant to § 4B1.2(a)(1)
of the U.S. Sentencing Guidelines. United States v. Malloy, Nos. 09-2618, 09-2619,
2010 WL 3061922, at *5 (8th Cir. Aug. 6, 2010). Therefore, we affirm the judgment
of the district court.
                         ______________________________




                                          -2-